This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0054

                                    Wendy Bronstad,
                                       Relator,

                                           vs.

                                The House of Hope, Inc.,
                                     Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                Filed September 22, 2014
                                        Affirmed
                                      Reilly, Judge

                 Department of Employment and Economic Development
                                 File No. 31647563-3

Wendy A. Bronstad, Janesville, Minnesota (pro se relator)

The House of Hope, Inc., Mankato, Minnesota (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent Department of Employment and Economic Development)

         Considered and decided by Peterson, Presiding Judge; Reilly, Judge; and Reyes,

Judge.
                          UNPUBLISHED OPINION

REILLY, Judge

          Relator Wendy Bronstad applied for unemployment benefits, but the department

of employment and economic development determined that she is ineligible because she

quit her employment without a good reason caused by her employer. Bronstad filed an

administrative appeal, and the unemployment-law judge (ULJ) upheld the ineligibility

determination and affirmed this decision after Bronstad requested reconsideration. We

affirm.

                                         FACTS

          Respondent House of Hope, Inc. employed Bronstad as a full-time client manager

in its chemical-dependency treatment program from October 20, 2006, to September 23,

2013. Bronstad typically worked Monday through Friday, 8:30 a.m. to 4:30 p.m.

          On September 23, Bronstad met with Deanna Staples, a counselor supervisor at

House of Hope, about a medication error. Staples presented Bronstad with a letter and

told Bronstad that House of Hope was removing her from her supervisory position in the

men’s program and transferring her to a nonsupervisory position in the women’s

program. She also asked Bronstad to read and sign a form detailing the medication error.

When Bronstad learned of this transfer, she declined the new position and refused to sign

the form. After this refusal, Staples told Bronstad to turn in the company keys and credit

card.

          Staples testified that Bronstad’s demotion was due to reprimands, client

complaints, and medication errors. Staples stated that Bronstad “was having a lot more


                                             2
medication errors than our other client managers and we needed to try something else.

We wanted to keep her on staff and this was the other option.” Staples stated that she

wanted to transfer Bronstad to the women’s house because the women’s house had fewer

clients and she thought it would be “less stress” for Bronstad and more beneficial for the

program. When asked what Bronstad’s response was when informed of her transfer,

Staples stated:

               I actually . . . didn’t even tell her she was demoted. I asked
               her to read the sheet because she was standing up by my desk.
               She didn’t even sit down. And when she was reading it, she
               read half of it, it seemed like, and she threw it on my desk and
               said, I’m not doing this, I’m done. . . . And she said she, she
               did say as I put in quotations in my note, she did say quitting
               and was out of here.

       The director of House of Hope testified that House of Hope had no intention of

firing Bronstad and that she would still work full-time hours at the same pay rate at her

new position. The new position at the women’s house, however, would require Bronstad

to work the evening shift and every other weekend. Staples stated that she did not think

the switch to evening hours would be an issue because Bronstad had worked overnights

in the past.

       Bronstad disputed the events of September 23. Bronstad claimed that she never

said she quit. Rather, Bronstad testified, “I said that I wouldn’t sign the reprimand and I

wouldn’t step down from my position.” Bronstad claimed that she refused the demotion

because she did not commit the number of medication errors alleged. Bronstad also

testified that she did not think she deserved to be demoted because she had not done

“anything drastic” that would warrant demotion.


                                              3
      After separating from House of Hope, Bronstad sought unemployment benefits

and was found ineligible. Bronstad appealed this determination. A ULJ conducted a de

novo hearing and determined that the circumstances that caused Bronstad to quit would

not compel the average, reasonable worker to quit. In his findings of fact, the ULJ found

that Bronstad told her supervisor that she would not sign the written statement and that

she would not accept the demotion. He further found that after Bronstad “refus[ed] this

offer of employment in the women’s house, Bronstad was instructed to turn in her keys

and other company equipment.” The ULJ found that the “evidence shows that there was

continuing employment available to Bronstad as a client manager in the women’s house.”

He reasoned that Bronstad did not have a good reason to quit.

      Bronstad requested reconsideration, arguing that her pay rate would in fact

decrease and disputing the number of medication errors in her record. The ULJ affirmed

his decision, stating that Bronstad testified that there was “no mention of a pay change

and the supervisor testified that the pay rate would not have changed.” Thus, the ULJ

found that the evidence showed that there would not be a pay reduction if she had

accepted her new position.

      Bronstad appeals the ULJ’s decision by writ of certiorari.

                                    DECISION

      This court reviews a ULJ’s decision denying benefits to determine whether the

findings, inferences, conclusions, or decision are affected by an error of law, are

unsupported by substantial evidence in view of the entire record, or are arbitrary or




                                           4
capricious. Minn. Stat. § 268.105, subd. 7(d) (2012).1 The ULJ’s factual findings are

viewed in the light most favorable to the decision being reviewed, and this court defers to

the ULJ’s credibility determinations. Skarhus v. Davanni’s Inc., 721 N.W.2d 340, 344

(Minn. App. 2006).

       Bronstad first argues that she did not quit. An applicant who quits employment is

ineligible for unemployment benefits unless a statutory exception to ineligibility applies.

Minn. Stat. § 268.095, subd. 1 (2012). The relevant statute defines both “quit” and

“discharge.” A quit “occurs when the decision to end the employment was, at the time

the employment ended, the employee’s.” 2014 Minn. Laws ch. 251, art. 2, § 14 (to be

codified at Minn. Stat. § 268.095, subd. 2(a) (2014)). A discharge “occurs when any

words or actions by an employer would lead a reasonable employee to believe that the

employer will no longer allow the employee to work for the employer in any capacity.”

2014 Minn. Laws ch. 275, art. 1, § 87 (to be codified at Minn. Stat. § 268.095, subd. 5(a)

(2014)). Whether an employee voluntarily quit or was fired is a question of fact, subject

to this court’s deference. Stassen v. Lone Mountain Truck Leasing, LLC, 814 N.W.2d 25,

31 (Minn. App. 2012).

       The ULJ found that the evidence showed that there was continuing employment

available to Bronstad in the women’s program at the same pay rate and concluded that

Bronstad made the decision to quit her employment with House of Hope. The demotion

letter clearly stated that Bronstad was “being switched to the women’s house” so that she


1
 Minn. Stat. § 268.105, subd. 7, was amended effective August 1, 2014. The amendment
did not affect subdivision 7(d). 2014 Minn. Laws ch. 271, art. 1, § 1.

                                            5
could “focus on [her] client manager position and all the responsibilities it entails.” The

only indication by House of Hope that it would no longer employ Bronstad was when

Staples asked Bronstad to return her keys and employer property after she refused to

accept the reprimand and demotion. The continuing offer of employment from House of

Hope along with Bronstad and Staples’s testimony support the ULJ’s finding that

Bronstad quit. See Skarhus, 721 N.W.2d at 344 (“[W]e will not disturb the ULJ’s factual

findings when the evidence substantially sustains them.”).

       Bronstad next argues that she quit for a good reason and thus the ULJ mistakenly

concluded that she quit without good cause attributable to her employer. An employee

who quits her employment is ineligible for unemployment benefits unless a statutory

exception applies. Minn. Stat. § 268.095, subd. 1. One exception to ineligibility is when

an employee quits for “a good reason caused by the employer.” Id., subd. 1(1). The

“good cause” exception applies only when the reason for quitting (1) “is directly related

to the employment and for which the employer is responsible”; (2) “is adverse to the

[employee]”; and (3) “would compel an average, reasonable [employee] to quit and

become unemployed . . . .” Id., subd. 3(a). This analysis must be applied to the specific

facts of each case. Id., subd. 3(b).

       The reason why an individual quits employment is a fact question for the ULJ to

determine. See Beyer v. Heavy Duty Air, Inc., 393 N.W.2d 380, 382 (Minn. App. 1986)

(reviewing determination for the reason the employee quit as a factual question). The

ULJ found that Bronstad quit because she would not accept employment in the women’s

program. At the evidentiary hearing, Bronstad testified:


                                            6
                    [ULJ]: You mentioned in your written exhibits that you
                    didn’t want to take the night position because of
                    family matters. Is that accurate?
                    [Bronstad]: I didn’t, I don’t want to work nights. I
                    want to work days. I’m not a night person, I’m a day
                    person.
                    [ULJ]: Okay.
                    [Bronstad]: But that isn’t the reason.
                    [ULJ]: Is that because you have the four children at
                    home?
                    [Bronstad]: I do have four children at home, but that
                    had nothing to do with me refusing to take the
                    demotion. I didn’t feel I had a reason to be demoted.

The reason why Bronstad quit—demotion—is substantially supported by the evidence in

the record.

       Next, the ULJ concluded that “the circumstances which caused Bronstad to quit

would not compel the average, reasonable worker to quit and become unemployed.”

Whether the reason the applicant quit qualifies as a good reason to quit caused by the

employer is a legal question, which this court reviews de novo. Peppi v. Phyllis Wheatley

Cmty. Ctr., 614 N.W.2d 750, 752 (Minn. App. 2000). Substantial evidence must support

the legal conclusion that an employee quit for a good reason. Nichols v. Reliant Eng’g &

Mfg., Inc., 720 N.W.2d 590, 594 (Minn. App. 2006).

       An employee has good reason to quit caused by the employer when the employer

alters the terms and conditions of employment in a material and adverse manner. Rootes

v. Wal-Mart Assocs., Inc., 669 N.W.2d 416, 418 (Minn. App. 2003). Here, Bronstad’s

brief asserts that a reasonable person would quit for “being demoted after having 6 years

of great yearly reviews.” Besides her demotion to a nonsupervisory position, Bronstad




                                           7
cites to the change in job location, new clients, and her inability to carpool as factors

influencing her decision to quit.

       None of these reasons supports relator’s assertion that these are good causes to

become voluntarily unemployed.

       We have held that good cause to quit did not exist when an employer demoted an

employee to a nonsupervisory position when the employer was dissatisfied with the

employee’s job performance. Heisler v. B. Dalton Bookseller, 368 N.W.2d 314, 316

(Minn. App. 1985); see Dachel v. Ortho Met, Inc., 528 N.W.2d 268, 270 (Minn. App.

1995) (holding an employee’s demotion does not constitute good cause to quit if, based

on adequate evidence in the record, the demotion resulted from inadequate job

performance). Moreover, we have determined that a demotion coupled with a 36%

reduction in salary was not a good cause to quit when the demotion was made after

“honestly assessing an employee’s skills.” Cook v. Playworks, 541 N.W.2d 366, 369

(Minn. App. 1996). Additionally, transferring an employee to a night shift is not a good

reason for an employee to quit. Markert v. Nat’l Car Rental, 349 N.W.2d 859, 861

(Minn. App. 1984). The employee is generally responsible for providing transportation

absent evidence to the contrary. Werner v. Med. Prof’ls LLC, 782 N.W.2d 840, 842

(Minn. App. 2010). Thus, any transportation issues that may have resulted from the

demotion and subsequent change in job location cannot be attributed to the House of

Hope. Id.; see Minn. Stat. § 268.095, subd. 3(a)(1) (requiring good cause reason to be

“directly related to the employment”).




                                           8
       Because Bronstad’s reason for quitting was due to a demotion based on

unsatisfactory job performance, substantial evidence supports the ULJ’s finding that the

circumstances that caused her to quit would not cause an average, reasonable worker to

quit. The ULJ did not err in upholding the determination of ineligibility.

       Affirmed.




                                             9